Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on June 13, 2022, have been carefully considered.  Claims 5, 12, and 15 have been canceled; no new claims have been added.
Claims 1-4, 6-11, 13, and 14 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on July 28, 2020.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendments and persuasive traversing arguments:
	a. The objections to claims 2, 3, 5, and 15 for the informalities therein;
	b. The 35 U.S.C. 112(b)/(pre-AIA ), second paragraph, rejection of claim 13;
	c. The 35 U.S.C. 102(a)(1) rejection of claims 1, 4, 6-8, and 10-14 as being anticipated by “Prevention of Catalyst Deactivation in the Oxidative Dehydrogenation of n-Butene to 1,3-Butadiene over Zn-Ferrite Catalysts,” by Young-Min Chung et al.; 
	d. The 35 U.S.C. 103 rejection of claims 2, 3, and 9 as being anticipated by “Prevention of Catalyst Deactivation in the Oxidative Dehydrogenation of n-Butene to 1,3-Butadiene over Zn-Ferrite Catalysts,” by Young-Min Chung et al.;
	e. The 35 U.S.C. 103 rejection of claims 1-11 and 13-15 as being unpatentable over Miklas (U. S. Patent No. 3,849,545).
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank J. Miskiel on August 5, 2022.
The application has been amended as follows: 
a. On page 12 of the Substitute Specification, at line 8, please delete "0.01" and insert therefor --0.1--.
Support for this amendment can be found in paragraph [69] of Applicants’ original PCT application (PCT/KR2019/004251).

Allowable Subject Matter
Claims 1-4, 6-11, 13, and 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants, neither of the aforementioned references teach or suggest the presence of from 0.05 wt. % to 0.2 wt. % acid (phosphoric acid), based on the 100 wt. % of the zinc ferrite catalyst, as is now recited in Applicants’ claims.  As stated in the previous Office Action, Chung et al. teach the presence of from 1-3.3 weight percent phosphoric acid in the final composition disclosed therein; Miklas teaches an amount of H3PO4 corresponding to “3 wt. percent H3PO4 based on ZNFe2O4.”  
	Applicants have convincingly shown the criticality in the amount of acid being present in the metal complex catalyst.  Catalysts containing the claimed amount of acid enhance conversion of butane and selectivity of butadiene, when compared to metal complex catalysts containing more than the claimed amount of acid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 5, 2022